Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19      PageID.1   Page 1 of 46




                UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NEW YORK

DENA SCARSO,                           No. 19-cv-00866
                          Plaintiff,   COMPLAINT FOR DAMAGES
     v.
                                       JURY DEMAND
FCA US LLC, a Delaware Limited
Liability Company,
                        Defendant.


                     COMPLAINT FOR DAMAGES
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19                                     PageID.2          Page 2 of 46




                                        TABLE OF CONTENTS

                                                                                                                      Page

I.     INTRODUCTION ........................................................................................... 1

II.    JURISDICTION .............................................................................................. 4

III.   VENUE ............................................................................................................ 7

IV.    PARTIES ......................................................................................................... 7

       A.       Plaintiff .................................................................................................. 7

       B.       Defendant .............................................................................................. 8

V.     FACTUAL ALLEGATIONS ........................................................................ 10

       A.       Dena Scarso ......................................................................................... 10

       B.       FCA and the ZF Electronic Gear Shifter............................................. 12

                1.        The National Highway Transportation Safety
                          Administration Has Determined the ZF Shifter Is Poorly
                          Designed.................................................................................... 15

                2.        Reports to NHTSA Recount Horrifying Incidents of
                          Vehicle Roll-away..................................................................... 20

                3.        FCA and ZF Maintain That There Is Nothing Wrong
                          With the Defective Shifter Vehicles ......................................... 23

                4.        FCA’s Delayed and Inadequate Response to the
                          Defectively Designed ZF Shifter Has Led to Hundreds of
                          Motor Vehicle Accidents, Many Involving Serious
                          Injury. ........................................................................................ 24

                5.        FCA Finally Provides a Purported Remedy for Certain
                          Defective Shifter Vehicles: One that is Ineffective and
                          Diminishes the Functionality of the Defective Shifter
                          Vehicles. .................................................................................... 25




                                                          -i-
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19                                  PageID.3        Page 3 of 46



                6.       FCA Knew or Should Have Known of the Serious Defect
                         in the Defective Shifter Vehicles and That the Defect
                         Could Lead to Serious Injury and Death. ................................. 32

        C.      Damages .............................................................................................. 34

VI.     VIOLATIONS ALLEGED............................................................................ 35

COUNT I NEGLIGENCE RESULTING IN PERSONAL INJURY .................... 35

COUNT II NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS ............. 38

COUNT III STRICT LIABILITY: PRODUCT LIABILITY ................................ 39

REQUEST FOR RELIEF ........................................................................................ 41

DEMAND FOR JURY TRIAL ............................................................................... 42




                                                       - ii -
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19           PageID.4    Page 4 of 46




                              I.       INTRODUCTION

      1.     Car makers must design and manufacturer their cars to be safe to

operate. One of the most basic safety features in every car is the gear shifter that

causes a stationary car to remain stationary unless and until the driver wants the

car to move. The design of a gear shifter must be such that drivers know when a

car is safe to exit because it is in the “Park” mode, and if a car maker decides to

use a monostable shifter that does not change positions, it must include a safety

override that automatically puts the car in “Park” or engages the parking brake

when the driver gets out of the car.

      2.     FCA US LLC (“FCA”) broke this basic rule when it designed and

manufactured cars with monostable shifters that did not provide a reliable method

of determining gear placement and did not include any safety-override to prevent

rollaway accidents. In its 2012-14 Dodge Chargers and Chrysler 300s, and 2014-15

Jeep Grand Cherokees (“Defective Shifter Vehicles”), FCA installed gear shifters,

designed and manufactured by ZF Friedrichshafen AG (“ZF”). Departing from the

long established “PRND” gear selector that provided a distinct position of the

shifter for each gear, ZF shifters were electronic and never actually “shifted” into

any gear, instead returning to a central location after being engaged (the “ZF

Shifter”). Thus, the only indication that a specific gear has been selected is that a

light changes, i.e., when shifting from Drive to Park, the light changes from D to P.



                                         -1-
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19            PageID.5   Page 5 of 46



There is no physical Park, Reverse, Neutral or Drive gear level, and there is no

safety override function that puts the Defective Shifter Vehicles into Park if a

driver attempts to exit the vehicle while it is in another gear.

       3.    The ZF Shifter design is dangerously defective because of the lack of

a physical gear position that would clearly notify drivers regarding which gear

their vehicle is in, and the lack of a safety override function that would

automatically put the vehicle in Park or engage a parking brake when a driver

attempts to exit the vehicle when it is not in Park. This dangerous defect has

resulted in hundreds of accidents and vehicle rollaways as a result of drivers not

knowing which gear their transmission is in and/or exiting their vehicle without the

vehicle in Park.

       4.    The safety issue is real. As of February 2016, the National Highway

Transportation Safety Administration (“NHTSA”) and the Office of Defects

Investigation (“ODI”) (collectively, “NHTSA-ODI”) had identified over 300

incidents of vehicle rollaway and/or accidents following intended shifts to Park due

to the defective ZF Shifter, including 121 incidents that resulted in crashes and 30

that involved injuries.1 Injuries included fractured pelvises, a ruptured bladder, a




   1
    See Exhibit A at p.1 (“NHTSA-ODI Resume 1,” reporting the results of an
investigation launched in August 2015 and announcing the opening of an
Engineering Analysis).

                                          -2-
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19          PageID.6   Page 6 of 46



fractured kneecap, broken ribs, broken noses, facial lacerations requiring stitches,

sprained knees, severe bruising and trauma to legs.2 There were 325 additional

complaints regarding Defective Shifter Vehicles drivers’ difficulty shifting into

Park.3

         5.     The design defect was avoidable. FCA competitors, including BMW,

have for several years used similar monostable electronic gear shifters that return

to center after being engaged. But on the BMW, if the car is not in “park,” and the

driver opens the door and unbuckles the seat belt, the car automatically shifts into

“park,” preventing roll-away incidents and accidents.

         6.     The Audi A8 luxury sedan used the identical ZF Shifter, but Audi did

not introduce a single A8 into the market before designing and implementing a

safety override that automatically engaged the electronic parking brake if the

driver’s door was opened and the seatbelt unbuckled. FCA could have provided a

similar safety override, but it chose not to.

         7.     Though complaints and accident reports have been ongoing since

soon after FCA began selling Defective Shifter Vehicles, FCA initiated a voluntary

recall of the over 811,000 Defective Shifter Vehicles in the United States in mid-

2016. Initially, FCA only sent a letter to owners describing the design defect of the


   2
       See id. at p.2.
   3
       See id. at p.1.

                                          -3-
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19          PageID.7   Page 7 of 46



ZF Shifter, even though it knew a viable fix existed and could solve the problem.

After years of blaming roll-away accidents on its customers and telling them the

cars were not defective, the widely publicized death of Anton Yelchin, a popular

young actor, and the filing of a class action complaint, caused FCA to finally

change its tune and issue a recall to purportedly add an “autopark” feature to the

defective shifter mechanism.

      8.     FCA’s unreasonable delay in fixing the defect and its warning letter

was too late for Dena Scarso. Nearly a million Defective Shifter Vehicles remain

in unsuspecting owners’ driveways and garages. As a result of this dangerous

defect, the Defective Shifter Vehicles are a hazard to their owners and the public

and directly caused injuries to Plaintiff.

      9.     Plaintiff seeks damages for the tortious conduct of FCA related to the

defectively designed gear shifter as alleged in this Complaint. Specifically,

Plaintiff seeks: compensation for Ms. Scarso’s rehabilitation, medical bills, pain &

suffering, property damage, overpayment for a defective vehicle, consequential

damages, and punitive damages for FCA’s knowing disregard for its customers’

safety in designing and selling the Defective Shifter Vehicles.

                               II.    JURISDICTION

      10.    This Court has subject matter jurisdiction over this action under 28

U.S.C. § 1332 because the matter in controversy exceeds $75,000, exclusive of



                                             -4-
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19            PageID.8    Page 8 of 46



interest and costs, and is a civil action in which the parties are citizens of different

states.

          11.   Venue is proper in this Court pursuant to 28 U.S.C. § 1390 because a

substantial part of the events giving rise to the claim occurred within the Eastern

District of New York.

          12.   This Court has general personal jurisdiction over FCA because FCA

conducts continuous and systematic business throughout the State of New York.

          13.   This Court has specific personal jurisdiction over FCA because FCA

purposefully availed itself of the privilege of conducting activities in New York,

and Plaintiff’s damages arise out of or relate to those activities. FCA purposefully

placed Chrysler vehicles into the stream of commerce with New York and

throughout the United States, and placed Chrysler vehicles into the stream of

commerce with the awareness that they were being marketing in New York.

          14.   FCA designs, manufacturers, services, finances, promotes, exports,

provides warranty support, performs recall obligations, and assures compliance

with regulatory standards, laws, and regulations for its vehicles, including those it

sends to the state of New York.

          15.   FCA recognizes that the market for their product, Chrysler passenger

vehicles, is global. FCA acknowledges and calculates that this global market

includes the United States and each state in the United States. FCA is also aware


                                          -5-
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19           PageID.9   Page 9 of 46



and intends that their product will be used in the United States and each State in

the United States. FCA is aware and intends that their product will be used

extensively in each State within the United States and that the vehicles will become

involved in traffic accidents in each State with the United States. FCA is aware of

the importance of automobile design to the potential for injury. FCA is also aware

that defects in their vehicles can and will result in injuries. FCA promotes and

advertises its commitment to safety to potential customers in the United States and

each State therein.

        16.   Federal Motor Vehicle Safety Standards (FMVSS’s) create safety

standards that are applicable to Chrysler vehicles and apply to Chrysler vehicles in

each and every State. As part of its specific plan to increase global sales with a

specific focus on the United States, FCA attempted to produce vehicles that

comply with FMVSS’s.

        17.   FCA makes all final decisions on recalling defective vehicles in the

United States, including New York, and is the agent for communicating recalls and

Tread Act decisions to the United States regulatory bodies.

        18.   FCA maintains websites for the purpose of promoting and selling

vehicles to customers in the United States, and every State therein, including New

York.




                                         -6-
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19         PageID.10    Page 10 of 46



      19.    FCA allocated to existing dealerships the right to promote and

advertise Chrysler passenger vehicles to New York residents and in New York

media.

      20.    FCA has recalled vehicles located in New York. Further, it sent letters

and information to customers in New York regarding defects in Chrysler vehicles.

      21.    Maintaining jurisdiction over FCA does not create a constitutionally

prohibited hardship or a denial of Due Process.

                                   III.   VENUE

      22.    Venue is proper in this Court pursuant to 28 U.S.C. § 1390 because a

substantial part of the events giving rise to the claim occurred within the Eastern

District of New York. Plaintiff resides in this district. FCA has marketed,

advertised, sold, and leased the Defective Shifter Vehicles in this District.

                                  IV.     PARTIES

A.    Plaintiff

      23.    Plaintiff Dena Scarso is a resident of New York domiciled in Staten

Island, New York. In or around January 10, 2014, Ms. Scarso leased a brand new

2014 Jeep Grand Cherokee Laredo for a monthly payment of roughly $400 (the

“Scarso Jeep Grand Cherokee”) from Manhattan Jeep Chrysler Dodge located at

678 11th Ave., New York, NY 10019. Ms. Scarso was the primary driver of the

Scarso Jeep Grand Cherokee.



                                          -7-
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19         PageID.11    Page 11 of 46



      24.    Unknown to Ms. Scarso, at the time the vehicle was sold, the Scarso

Jeep Grand Cherokee was equipped with a ZF Shifter that was defectively

designed. The design defect allows the driver to get out of the vehicle while the

vehicle is not in “Park,” which can cause the vehicle to roll away from its parked

position and potentially cause serious bodily injury to the exiting driver or any

other unsuspecting persons in the vehicle’s path. The defect in the Scarso Jeep

Grand Cherokee caused Ms. Scarso’s injuries when the Scarso Jeep Grand

Cherokee rolled away striking and injuring her.

      25.    FCA knew that the ZF Shifter in the Defective Shifter Vehicles,

including the Scarso Jeep Grand Cherokee, could lead to vehicle roll-away

incidents. However, FCA did not disclose this defect to the public, Plaintiff, or Ms.

Scarso, so Ms. Scarso operated the Scarso Jeep Grand Cherokee on the reasonable,

but mistaken, belief that the Scarso Jeep Grand Cherokee was safe to operate as

designed.

B.    Defendant

      26.    Defendant FCA US LLC (“FCA”) is a limited liability company

organized and existing under the laws of the State of Delaware and is wholly

owned by holding company Fiat Chrysler Automobiles N.V., a Dutch corporation

headquartered in London, United Kingdom. FCA is doing business throughout the




                                         -8-
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19       PageID.12    Page 12 of 46



state of Michigan and elsewhere, including New York. FCA’s principal place of

business and headquarters is in Auburn Hills, Michigan.

      27.    FCA (commonly referred to as Chrysler) is a motor vehicle

“Manufacturer” and a licensed “Distributor” of new, previously untitled Chrysler,

Dodge, Jeep, and Ram brand motor vehicles. FCA’s Chrysler brand is one of the

“Big Three” American automobile brands. FCA engages in commerce by

distributing and selling new and unused passenger cars and motor vehicles under

its Chrysler, Dodge, Jeep, and Ram brands. Other major divisions of FCA include

Mopar, its automotive parts and accessories division, and SRT, its performance

automobile division. As of 2015, FCA is the seventh largest automaker in the

world by unit production.

      28.    FCA’s business operations include the manufacture, distribution,

lease, and sale of motor vehicles and parts through its network of independent,

franchised motor vehicle dealers. FCA exports its vehicles globally, including to

New York, through a worldwide network of official distributors and dealers.

      29.    FCA and/or its affiliates and agents developed and disseminated the

owner’s manuals, warranty booklets, advertisements, and other promotional

materials relating to the Defective Shifter Vehicles.




                                        -9-
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19          PageID.13     Page 13 of 46




                        V.     FACTUAL ALLEGATIONS

A.    Dena Scarso

      30.    Dena Scarso is a 59-year-old step-mother of three children (ages 21,

25, 30). Ms. Scarso lives in Staten Island, New York.

      31.    On or about February 28, 2017 at approximately 9:45pm, Ms. Scarso

was heading to Nucci’s Restaurant located within a strip mall at 4842 Arthur Kill

Rd. Ms. Scarso entered the strip mall parking lot and pulled into a parking space.

      32.    Ms. Scarso shifted her ZF Shifter forward to place the vehicle in Park.

She then pushed the ignition button to turn the vehicle off. Ms. Scarso then opened

the door and exited the vehicle.

      33.    With both of her feet on the pavement, Ms. Scarso reached into the

Scarso Jeep Grand Cherokee to grab her purse. In that instant, she felt the vehicle

moving backwards.

      34.    The open door then knocked Ms. Scarso flat onto her back. The front

driver’s side tire rolled over Ms. Scarso’s legs and feet and came to a stop after

rolling several feet. Instantly, Ms. Scarso felt incredible pain in both legs.

      35.    Laying on the ground, Ms. Scarso could see pedestrians walking their

dog and that there was traffic on Arthur Kill Rd., Ms. Scarso feared that the vehicle

would resume its seemingly spontaneous roll out of the parking lot and into the




                                         - 10 -
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19         PageID.14    Page 14 of 46



street. Despite the pain, Ms. Scarso got up and attempted to get back into the

vehicle to stop it.

       36.    Grabbing the steering wheel, she attempted to hoist herself back into

the driver’s seat. With her legs weakened by the Scarso Jeep Grand Cherokee

rolling over her, the vehicle’s open door knocked her down a second time; this

time she landed on her side.

       37.    The tire ran over the middle section of her torso bruising her ribs. Ms.

Scarso lay on the ground screaming for help but nobody answered her cries. She

watched as the vehicle continued to roll backwards completely out of control for

several yards in the path of an arc.

       38.    Despite the pain, Ms. Scarso crawled and tried to enter the vehicle a

third time. This time, Ms. Scarso could not re-enter the vehicle and fell back down

on the ground.

       39.    The vehicle began moving forwards until it hit a fence and stopped.

Again, Ms. Scarso crawled to the vehicle. This time, she was able to climb into the

now stationary Scarso Jeep Grand Cherokee. She tried to back the vehicle up off

the fence but the vehicle was unresponsive. She pushed the ignition, placed the

vehicle in reverse, and disengaged it from the fence.

       40.    She was taken to Staten Island University Hospital (North) for

emergency treatment.


                                         - 11 -
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19            PageID.15        Page 15 of 46



         41.   In April, 2016, FCA notified Defective Shifter Vehicle purchasers in

the United States of a recall in the Defective Shifter Vehicles. However, Ms.

Scarso never received notice of the recall.

B.       FCA and the ZF Electronic Gear Shifter

         42.   The Scarso Jeep Grand Cherokee was equipped with the ZF Shifter,

which is an 8-speed transmission with an electronic gear selector.

         43.   On its website announcing a “voluntar[y] recall” of these vehicles,

FCA describes the ZF Shifter as follows:

               The vehicles affected by this recall are equipped with
               electronic shift levers that return to the same position after
               each manipulation. Gear-selection is conveyed to the
               driver by multiple sets of indicator lights, not gear-selector
               position, and unless due care is taken, drivers may draw
               erroneous conclusions about the status of their vehicles.4

         44.   The ZF Shifter does not have positions for each gear setting, i.e., Park,

Reverse, Neutral, Drive (“PRND”). Rather, it always rests in the same position

after having been pushed up or down from that position. The following is a picture

of the ZF Shifter in a Jeep Grand Cherokee:




     4
      See http://media.fcanorthamerica.com/newsrelease.do?id=17455&amp;mid=1
(last viewed on February 4, 2019).

                                           - 12 -
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19         PageID.16    Page 16 of 46




      45.    Among other things, the lack of a physical gear level for PRND and

the ZF Shifter’s return to its predetermined location has led to hundreds of reports

of Defective Shifter Vehicles rolling away when drivers thought their vehicles

were in Park.

      46.    The ZF Shifter’s sole reliance on visual feedback to convey gear

selection has been dangerously ineffective. Indeed, consumer complaints

beginning at least as early as 2013, reproduced verbatim below, document

Defective Shifter Vehicles’ owners’ and lessees’ inability to determine whether

their vehicle is in the desired gear resulting in hundreds of rollaways, accidents,

and injuries. Further, numerous complaints to NHTSA allege that once a driver

puts a Defective Shifter Vehicle in Park, the vehicle can move into another gear on

its own.

                                        - 13 -
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19          PageID.17    Page 17 of 46



      47.    Importantly, the ZF Shifter does not include a safety override that

prevents the driver from getting out of the car when it is not in “park.” Other

manufacturers, including BMW, use monostable electronic gear shifters like the

ZF Shifter, but the BMW gear shifter has a safety override. If the BMW is not in

“Park” and the driver’s door is opened while the seatbelt is unbuckled, the car

automatically shifts into “Park.” This safety override eliminates the possibility of

the roll-away incidents that plague the Defective Shifter Vehicles.

      48.    Likewise, the Audi A8 luxury sedan uses the same ZF Shifter that

FCA used in the Defective Shifter Vehicles. But Audi did not sell a single A8

equipped with the ZF Shifter until it had developed a safety override that

automatically engaged the electronic parking brake on the car if the driver’s door is

opened while the seatbelt is unbuckled.

      49.    It is indisputable that from the time FCA first sold a Defective Shifter

Vehicle, it had the ability and technological capability to install a safety override

that would have prevented the roll-away incidents that have plagued the Defective

Shifter Vehicles and caused hundreds of accidents, dozens of injuries, and at least

one death. It simply chose not to do so.

      50.    FCA has already recognized that the ZF Shifter has a problem. As

noted on its website, “To address customer-satisfaction issues, the Company began




                                         - 14 -
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19           PageID.18   Page 18 of 46



equipping the Charger and 300 with a new shift-lever design in model-year 2015.

The Grand Cherokee’s shift-lever was updated in model year 2016.”5

        51.      FCA has long known of the safety risks associated with the defect in

the Defective Shifter. In FCA’s own recall chronology it states that as of April 12,

2016, “FCA US has identified approximately 700 field reports potentially related

to this issue which includes 212 crashes, 308 claims of property damage and 41

injuries.”6

        1.       The National Highway Transportation Safety Administration Has
                 Determined the ZF Shifter Is Poorly Designed
        52.      The National Highway Transportation Safety Administration

(“NHTSA”) Office of Defects Investigation (“ODI”) opened Preliminary

Evaluation PE15-030 on August 20, 2015, to investigate 14 reports of roll-away

2014-15 Jeep Grand Cherokee vehicles.7




   5
       See id.
   6
     See FCA US LLC Chronology, Monostable Gear Selector (Submitted on April
22, 2016), available at http://www-
odi.nhtsa.dot.gov/acms/cs/jaxrs/download/doc/UCM514516/RMISC-16V240-
7112.pdf (last visited February 26, 2018).
   7
     See http://www-
odi.nhtsa.dot.gov/owners/SearchResultsByUrlCode.action?referenceSearch.request
Id=48801&referenceSearch.urlCode=RGRCHIUC3ZXFGZZ (last visited February
4, 2019).

                                           - 15 -
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19           PageID.19      Page 19 of 46



       53.   In early February, 2016, amid continuing reports of roll-away

vehicles, NHTSA upgraded its investigation to an engineering analysis, after

determining the issue is one of design rather than defect.8

       54.   NHTSA described the defect as follows:

             The MY 2014-2015 Grand Cherokee vehicles are
             equipped with Monostable electronic (“E-shift”) gearshift
             assemblies supplied by ZF Group (ZF). The E-shift
             system operates electronically and the gear requested by
             the driver is transmitted from the shifter via the CAN Bus
             to the Transmission Control Module which makes the
             requested shift. The Monostable gearshift does not move
             into a detent but springs back to a centered/neutral position
             after the driver selects a gear and releases the shifter. A
             button on the shift knob must be depressed to shift out of
             Park, shift out of Neutral, and to shift from Drive to
             Reverse or Park.
             The gear selected is shown on a display in the dash and
             illuminated letters on the shifter. If the driver’s door is
             opened when the gearshift is not in Park, a chime sounds
             and a message is displayed on the EVIC to warn the driver.
             In addition, the engine Start/Stop push-button control
             logic does not permit normal engine shut-off when the
             transmission is not in Park. This logic may provide
             feedback to drivers who attempt to turn the engine off
             when the transmission is not in Park. However, this
             function does not protect drivers who intentionally leave
             the engine running or drivers who do not recognize that
             the engine continues to run after an attempted shut-off.9

   8
     See FCA US LLC Chronology, Monostable Gear Selector (Submitted on April
22, 2016), available at http://www-
odi.nhtsa.dot.gov/acms/cs/jaxrs/download/doc/UCM514516/RMISC-16V240-
7112.pdf (last visited February 26, 2018).
   9
     http://www-
odi.nhtsa.dot.gov/owners/SearchResultsByUrlCode.action?referenceSearch.request

                                        - 16 -
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19           PageID.20       Page 20 of 46



         55.    NHTSA’s testing during PE15-030 indicated that the operation of the

monostable shifter “is not intuitive and provides poor tactile and visual feedback to

the driver, increasing the potential for unintended gear selection.”10

         56.   ODI’s analysis of the PE15-030 complaint and field report data

“identified 306 incidents of vehicle rollaway following intended shifts to Park in

the 2014-2015 Grand Cherokee.”11 These resulted in 117 alleged crashes and

caused the following injuries:

               Twenty-eight of the crashes reportedly caused injuries,
               including 3 with a fractured pelvis and 4 others requiring
               some degree of hospitalization ([including, but not limited
               to:] a ruptured bladder, fractured kneecap, broken ribs,
               damage[] to right leg). Other injuries include reports of a
               broken nose, facial lacerations requiring stitches, sprained
               knees, severe bruising, and trauma to legs.12

         57.   MY 2012-2014 Chrysler 300 and Dodge Charger vehicles (L-cars)

equipped with 3.6L engines use the same Defective ZF Shifter found in the Jeep




Id=48801&referenceSearch.urlCode=RGRCHIUC3ZXFGZZ (last visited February
4, 2019).
   10
     See FCA US LLC Chronology, Monostable Gear Selector (Submitted on
April 22, 2016), available at http://www-
odi.nhtsa.dot.gov/acms/cs/jaxrs/download/doc/UCM514516/RMISC-16V240-
7112.pdf (last visited February 26, 2018).
   11
        See Exhibit A at p. 2.
   12
        Id.

                                          - 17 -
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19         PageID.21    Page 21 of 46



Grand Cherokee.13 ODI received 8 complaints, including 4 crashes and 2 injuries

on the L-cars.14

         58.   On April 22, 2016, FCA submitted a Defect Information Report,

informing NHTSA that “[t]he existing strategies built into these vehicles to deter

drivers from exiting the vehicle after failing to put the transmission into PARK

have not stopped some from doing so.”15 FCA admitted that “[d]rivers erroneously

concluding that their vehicle’s transmission is in the PARK position may be struck

by the vehicle and injured if they attempt to get out of the vehicle while the engine

is running and the parking brake is not engaged.”16

         59.   NHTSA continued to investigate the defective ZF Shifter and perform

its Engineering Analysis through June 24, 2016. As a result of this analysis,

NHTSA found the ZF Shifter “appears to violate several basic design guidelines

for vehicle controls, such as: 1) be consistent; 2) controls and displays should

function the way people expect them to function; 3) minimize what the user has to




   13
        Id.
   14
        Id.
   15
     http://www-
odi.nhtsa.dot.gov/owners/SearchResultsByUrlCode.action?referenceSearch.request
Id=48801&referenceSearch.urlCode=RGRCHIUC3ZXFGZZ (last visited February
4, 2019).
   16
        Id.

                                        - 18 -
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19          PageID.22       Page 22 of 46



remember; and 4) operations that occur most often or have the greatest impact on

driving safety should be the easiest to perform.”17

         60.   NHTSA concluded that the “[a]udible chimes” and “visual

warning[s]” provided to alert drivers that the vehicle is not in Park when the engine

is running and the driver’s door is opened are ineffective.18 NHTSA stated:

               Based on ODI’s interviews with complainants, in some
               incidents the driver believed they had left the vehicle
               idling in Park when they exited, but the vehicle was not in
               Park. In other incidents the drivers believed they had
               turned the engine Off after shifting to Park, but failed to
               recognize that the engine did not shutoff and the vehicle
               was not in Park. The engine noise at idle is not obvious to
               many drivers who may not recognize that the engine
               continues to run after attempted shutoff.19

         61.   Lastly, NHTSA identified one fatal crash potentially related to one of

the Defective Shift Vehicles, a 2015 Jeep Grand Cherokee, stating:

               In addition to the crashes and injuries documented in this
               closing resume, ODI is aware of a fatal incident involving
               a recalled 2015 Jeep Grand Cherokee that occurred over
               the weekend of June 18‐19, 2016 in Studio City, California
               that may be related to the alleged defect. The incident is
               being investigated by the Los Angeles Police Department
               and FCA.20


   17
     See Exhibit C at p. 2 (“NHTSA-ODI Resume 2” announcing the findings of
the Engineering Analysis announced in NHTSA-ODI Resume 1).
   18
        Id.
   19
        Id.
   20
        Id.

                                         - 19 -
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19       PageID.23   Page 23 of 46




      2.    Reports to NHTSA Recount Horrifying Incidents of Vehicle Roll-
            away

      62.   NHTSA has received hundreds of reports of roll-away incidents

involving the Defective Shifter Vehicles, including the reports copied verbatim

below:

2014 Jeep Grand Cherokee
Date Complaint Filed: 12/12/2013
Date of Incident: 12/12/2013
Component(s): POWER TRAIN, UNKNOWN OR OTHER
NHTSA ID Number: 10824970
Consumer Location: MAHWAH, NJ
Crash: Yes
Fire: No
Number of Injuries: 0
Number of Deaths: 0
Manufacturer: Chrysker (FCA US LLC)
Vehicle Identification No. (VIN): 1C4RJFBG1EC…

SUMMARY:
FROM A STOPPED POSITION IN PARK, CAR SPONTANEOUSLY SHIFTED
INTO NEUTRAL. *TR

2014 Jeep Grand Cherokee
Date Complaint Filed: 03/06/2014
Date of Incident: 11/01/2013
Component(s): POWER TRAIN
NHTSA ID Number: 10567538
Consumer Location: Unknown
Crash: No
Fire: No
Number of Injuries: 0
Number of Deaths: 0
Manufacturer: Chrysler (FCA US LLC)
Vehicle Identification No. (VIN): 1C4RJFCG0EC…




                                       - 20 -
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19   PageID.24   Page 24 of 46




SUMMARY:
PARKING VEHICLE AND PUTTING INTO PARK. EXITED THE VEHICLE
AND CAR STARTED MOVING. SHIFTER WAS NOT IN PARK. VERY
FUSSY SHIFTER. YOU CAN NOT TELL IT’S IN PARK UNLESS YOU LOOK
EACH TIME. EVEN THOUGH YOU PUSH IT ALL THE WAY UP SOMETIMES
IT IS NOT IN PARK. I HAD THE CAR START ROLLING
SEVERAL TIMES AFTER EXITING THE CAR. *TR

2014 Jeep Grand Cherokee
Date of Incident: 05/19/2016
Component(s): POWER TRAIN
NHTSA ID Number: 10871557
Consumer Location: Solon, OH
Crash: Yes
Fire: No
Number of Injuries: 1
Number of Deaths: 0
Manufacturer: Chrysler (FCA US LLC)

SUMMARY:
MY WIFE PULLED THE CAR INTO A COMMUNITY PARK AND PUT THE
JEEP IN PARK AND OPENED THE DOOR TO GRAB HER SONS LOST DOG.
NEXT THING SHE KNOWS THE JEEP IS ROLLING, AND PROCEEDS TO
RUN HER OVER AND CONTINUES DOWN A SMALL HILL INTO SOME
TREES. SHE WAS TAKEN TO THE HOSPITAL VIA A 911 CALL AND WE
ARE NOW WAITING FOR RESULTS FROM AN MRI. THIS PROBLEM
COULD HAVE KILLED HER IF SHE DIDN’T GET HER HEAD OUT OF THE
WAY.


2014 Jeep Grand Cherokee
Date of Incident: 08/19/2014
Component(s): POWER TRAIN
NHTSA ID Number: 10870334
Consumer Location: Colorado Springs, CO
Crash: Yes
Fire: No
Number of Injuries: 1
Number of Deaths: 0
Manufacturer: Chrysler (FCA US LLC)


                                   - 21 -
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19   PageID.25   Page 25 of 46




ON AUGUST 19, 2014, I STEPPED OUT OF MY STATIONARY 2014 JEEP
GRAND CHEROKEE OVERLAND BELIEVING I HAD PUT THE VEHICLE IN
PARK ON A GENTLE CITYSTREET SLOPE WHEN IT SUDDENLY MOVED
BACKWARD, ROLLING OVER MY LEFT LEG AND SEVERELY
DAMAGING MY KNEE, SKIN, ARTERY, AND QUAD MUSCLES. MY WIFE
IMMEDIATELY CALLED AN AMBULANCE, WHICH TRANSPORTED ME
TO A LOCAL HOSPITAL, WHERE DOCTORS SURGICALLY ATTACHED AN
“EXTERNAL FIXATOR” IN THREE PLACES, STABILIZING AND
COMPLETELY IMMOBILIZING MY LEG (FOR THE NEXT FIVE WEEKS).
AFTER A SECOND SURGERY AND OVER A YEAR OF PAINFUL AND
ARDUOUS THERAPY LATER, I CAN NOW WALK WITH A KNEEBRACE,
HALTINGLY AND WITH A NOTICEABLE LIMP. . . ALL DUE TO THE JEEP
GRAND CHEROKEE’S TRANSMISSION THAT DOES NOT ACCURATELY
INDICATE WHAT GEAR IT IS IN! UNLESS ONE IS CONCENTRATING
100+% OF THE TIME ON THE CONSOLE SHIFTER AND CONSTANTLY
GLANCING AT THE INDICATOR LIGHTS ON THE VEHICLE DASHBOARD
THE DRIVER NEVER KNOWS WHAT POSITION THE JEEP’S
TRANSMISSION IS IN! THE SHIFTER ON THE CONSOLE ALWAYS LOOKS
EXACTLY THE SAME, NO MATTER WHAT GEAR HAS SUPPOSEDLY
BEEN SELECTED. WE HAD NO ABSOLUTELY FOREWARNING OF THE
POTENTIAL LIFE THREATENING PROBLEM INHERENT IN THIS
VEHICLE’S DESIGN, AND I CAN ONLY THANK GOD THAT I’M STILL
ALIVE TODAY. LAST WEEK WE WERE SURPRISED TO RECEIVE
WRITTEN NOTIFICATION FROM FIAT CHRYSLER AUTOMOBILES THAT
THE COMPANY AND NHTSA HAD RECALLED 2014 JEEP GRAND
CHEROKEES FOR THE SPECIFIC DEFECT DESCRIBED IN MY INCIDENT
ABOVE! (FINALLY! VINDICATION!) THE RECALL NUMBER IS SHOW
BELOW, I BELIEVE. FCA VEHICLE RECALL NUMBER: S27 / NHTSA
16V240

2014 Jeep Grand Cherokee
Date of Incident: 02/25/2016
Component(s): POWER TRAIN
NHTSA ID Number: 10850771
Consumer Location: Powell, OH
Crash: Yes
Fire: No
Number of Injuries: 1


                                   - 22 -
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19          PageID.26     Page 26 of 46



Number of Deaths: 0
Manufacturer: Chrysler (FCA US LLC)

ON FEBRUARY 25TH, I SHIFTED MY CAR INTO PARK AND WAS GETTING
OUT TO LOOK AT BACK WIPER WHICH SEEMED TO BE STUCK. I HAD
LEFT THE CAR RUNNING. THE CAR TOOK OFF IN GEAR AND CAUSED
ME TO FALL AND BREAK MY ANKLE IN AN OPEN COMPOUND
FRACTURE THAT REQUIRED HOSPITALIZATION AND SURGERY. MY
JEEP ENDED UP HITTING A PARKED GARBAGE TRUCK AND SUSTAINED
ABOUT $5000 DAMAGE. WHO KNOWS WHAT MY MEDICAL BILLS WILL
END UP BEING. PLUS MY ANKLE MAY NEVER BE RIGHT. I WILL
INCLUDE A PHOTO OF MY CAR AND XRAY. IT HAPPENED ON PRIVATE
PROPERTY (TACO BELL PARKING LOT). A POLICE OFFICER CAME AND
PARKED MY CAR AND CALLED AN AMBULANCE BUT DID NOT MAKE
A REPORT SINCE ON PRIVATE PROPERTY. WE HAVE NOT HEARD FROM
GARBAGE TRUCK AND DOUBT IT DID ANYTHING TO IT. THE CAR WAS
IN PARK AND NOT SURE HOW FAST WAS GOING WHEN HIT THE
GARBAGE TRUCK

        3.    FCA and ZF Maintain That There Is Nothing Wrong With the
              Defective Shifter Vehicles

        63.   While FCA has acknowledged it knows of 41 injuries that may be

related to what it describes as a “confusing” shifter, it has stated: “the vehicles

involved in these events were inspected and no evidence of equipment failure was

found.”21

        64.   ZF issued a press release stating:

              ZF supplies gearshift systems to automotive
              manufacturers according to their technical and design
              specifications. The manufacturer designs the integration
              of the gearshift system into the vehicle operating concept
              and develops the respective safeguard mechanisms. ZF

   21
     See http://jalopnik.com/fiat-chrysler-is-recalling-1-1-million-cars-because-
peo-1772561060 (last visited on February 4, 2019).

                                         - 23 -
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19              PageID.27       Page 27 of 46



                  delivered a fully functional state-of-the-art product, which
                  was integrated into the vehicle architecture by the
                  manufacturer. As such, ZF is unaware of any indications
                  that claims could be made against ZF in the context of the
                  current NHTSA investigations of the FCA vehicle models
                  “2014-15 Grand Cherokee; 2012-14 Charger & 300 w/3.6
                  l engine”.22

         65.      The Defective Shifter Vehicles have been under investigation by

NHTSA since August 20, 2015, yet FCA concealed detailed information on the

defect by marking as confidential all but two pages from its owner’s manual in the

presentation it provided to NHTSA in response to its investigation. FCA has

purposefully kept consumers and its customers in the dark about the ZF Shifter

defect. This shroud of secrecy has unquestionably increased the risk and frequency

of motor vehicle accidents, personal injury, and death to consumers because it has

delayed consumer awareness and prevented consumers from taking extreme care

whenever operating one of the Defective Shifter Vehicles in order to ensure that

the “Park” position is engaged before getting out of a Defective Shifter Vehicle.

         4.       FCA’s Delayed and Inadequate Response to the Defectively
                  Designed ZF Shifter Has Led to Hundreds of Motor Vehicle
                  Accidents, Many Involving Serious Injury.

         66.      FCA’s foot-dragging on notifying consumers about the dangerous ZF

Shifter defect and its failure to take steps to correct it is, unfortunately, business as

usual for FCA. As reported in the New York Times on June 21, 2016, Center for


   22
        See id.

                                             - 24 -
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19          PageID.28    Page 28 of 46



Auto Safety Executive Director Clarence Ditlow said, “There was no sense of

urgency on Chrysler’s part or NHTSA’s part given the potential for death or

injury.”23 The Times pointed out that NHTSA “had publicly chastised the

company, which acknowledged delaying recalls in almost two dozen cases going

back to 2013 and affecting millions of vehicles.”24 NHTSA Head Mark Rosekind

had said at the time, “[t]his represents a significant failure to meet a manufacturer’s

safety responsibilities.”25

         67.   FCA promised to speed up its recalls and agreed to pay close to $105

million in penalties. But this case evidences the fact that little has changed. FCA,

true to its corporate culture, is still putting profits ahead of safety and FCA

customers and drivers are being maimed, even killed, as a result.

         5.    FCA Finally Provides a Purported Remedy for Certain Defective
               Shifter Vehicles: One that is Ineffective and Diminishes the
               Functionality of the Defective Shifter Vehicles.

         68.   After its prolonged and unreasonable delay, FCA responded to the

defective shifter maelstrom by providing a purported remedy that: (1) is ineffective


   23
      Christopher Jensen, Anton Yelchin’s Death Highlights a Known Issue With
Jeeps, N.Y. TIMES, June 21, 2016, http://www.nytimes.com
/2016/06/22/business/anton-yelchins-death-highlights-a-known-issue-with-
jeeps.html?_r=0 (last visited February 4, 2019).
   24
        Id.
   25
     https://www.freep.com/story/money/cars/chrysler/2015/12/09/fiat-chrysler-
national-highway-safety-administration-nhtsa-fine/77069226/ (last visited
February 4, 2019).

                                         - 25 -
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19           PageID.29    Page 29 of 46



and/or causes rollaways of Defective Shifter Vehicles; (2) leads to other

mechanical failures in the Defective Shifter Vehicles; and/or (3) diminishes the

functionality of the Defective Shifter Vehicles.

        69.   Moreover, numerous Defective Shifter Vehicle owners have reported

that they never received a recall notice from FCA, and have yet to be contacted by

the Company or offered the purported remedy for the defective ZF Shifter in their

Defective Shifter Vehicles.

        70.   Moreover, many of those who have had their Defective Shifter

Vehicle repaired by FCA report that the repair was ineffective such that the

vehicles continue to experience rollaway incidents (or experienced a rollaway for

the first time after the repair) or incidents where their vehicle is not in the intended

gear.

        71.   On information and belief, dealerships have reported that the first

recall remedy was ineffective, many of the Defective Shifter Vehicles have had to

be fixed more than once, and they are unsure whether the second recall remedy

will, in fact, effectively fix the ZF Shifter.

        72.   FCA already has admitted that at least 13,000 Defective Shifter

Vehicles in the United States have not been properly fixed even though they were




                                          - 26 -
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19          PageID.30      Page 30 of 46



recalled and repaired by the Company.26 According to a November 16, 2016

Associated Press article: “The new software was supposed to make the cars and

SUVs automatically shift into park when the driver’s door is opened while the

engine is running. But Fiat Chrysler says the change didn’t properly fix 13,000

vehicles in the U.S. and 16,000 in other countries.”27

        73.   FCA spokesman Eric Mayne stated: “The software didn’t work in a

small number of vehicles with certain engine, transmission and two- or four-wheel-

drive combinations. . . . In most cases we initiated the installation of that software

without the customer having to show up with the recall notice in hand. It just

wasn’t the right software for their particular vehicles.”28 Thus, certain consumers

have experienced dangerous rollaway incidents after their Defective Shifter

Vehicles were repaired.

        74.   FCA sent certain Defective Shifter Vehicle owners a second recall

notice, informing them of the need to take their Defective Shifter Vehicle to the

dealership for additional repairs. The second recall notice states:

              Our records indicate that the recall repairs were attempted
              on your vehicle at a FCA US dealer. Further investigation

   26
       See Tom Krishner, Software Fix Didn’t Work on Some Fiat Chrysler
Gearshifts, The Washington Times, Nov. 16, 2016,
https://www.washingtontimes.com/news/2016/nov/16/software-fix-didnt-work-on-
some-fiat-chrysler-gear/ (last visited February 26, 2018).
   27
        Id.
   28
        Id.

                                         - 27 -
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19       PageID.31       Page 31 of 46



              by FCA US has determined, however, that your vehicle
              did not receive the complete and proper recall repair.
              Your vehicle’s software requires additional updating. .
              . . Until the complete recall repair is performed on your
              vehicle, your vehicle may roll away striking and
              injuring you, your passengers, or bystanders, if the
              vehicle’s engine is left running, the parking brake is
              not engaged and the vehicle is not in the “PARK”
              position before exiting the vehicle.”29

        75.   Consumers also report that FCA’s purported remedy led to other

mechanical failures in their Defective Shifter Vehicles. These mechanical failures

occurred shortly after the software update was performed on the Defective Shifter

Vehicles.

        76.   Below is a sample of complaints lodged with NHTSA as a result of

FCA’s purported remedy:

2014 Jeep Grand Cherokee
Date Complaint Filed: 08/14/2016
Date of Incident: 08/11/2016
Component(s): POWER TRAIN, UNKNOWN OR OTHER
NHTSA ID Number: 10895811
MY JEEP WAS SERVICED TWICE FOR THE RECENT SHIFTER PROBLEM
THAT CHRYSLER IDENTIFIES AS DRIVER INATTENTION OR
CONFUSION. THE SOFTWARE PATCH THAT IS INTENDED TO "AUTO
PARK" THE VEHICLE, HAS FAILED ON TWO OCCASIONS. THE ENGINE IS
STARTED, I APPLY THE BRAKE AND PLACE THE SHIFTER INTO
REVERSE OR A FORWARD GEAR. I THE DESIRED GEAR IS ILLUMINATED
AND I EASE OF THE BRAKE, HOWEVER, WHEN APPLY GAS THE ENGINE
SIMPLY RACES AS IF THE TRANSMISSION IS STILL IN PARK OR
NEUTRAL. JEEPS ATTEMPT TO FIX A PROBLEM HAS NOW LED TO

   29
      See Exhibit D at p. 1 (“Notice of Need For Additional Repairs”) (emphasis in
original).

                                       - 28 -
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19   PageID.32   Page 32 of 46



ANOTHER PROBLEM. THIS VEHICLE IS UNRELIABLE AND A DEATH
MACHINE. I HAVE NO CONFIDENCE IN IT'S OPERATION AND I CAN'T IN
GOOD CONSCIENCE SELL THIS VEHICLE TO ANYONE. JEEP
CORPORATE SHOULD BE IN JAIL.

2014 Chrysler 300
Date Complaint Filed: 08/15/2016
Date of Incident: 08/01/2016
Component(s): POWER TRAIN
NHTSA ID Number: 10895959
TL* THE CONTACT OWNS A 2014 CHRYSLER 300. THE CONTACT STATED
THAT THE VEHICLE WAS PREVIOUSLY REPAIRED PER NHTSA
CAMPAIGN NUMBER: 16V240000 (POWER TRAIN); HOWEVER, THE
VEHICLE WAS STILL EXPERIENCING THE SAME FAILURE. THE
CONTACT STATED THAT THE VEHICLE SLIPPED OUT OF PARK
SEVERAL TIMES AFTER BEING REPAIRED. THE CONTACT NOTIFIED
THE DEALER, BUT HAD NOT RECEIVED AN ALTERNATIVE REPAIR
SOLUTION. THE FAILURE MILEAGE WAS 10,000. UPDATED 10/04/16*LJ

2014 Jeep Grand Cherokee
Date Complaint Filed: 08/24/2016
Date of Incident: 08/16/2016
Component(s): POWER TRAIN
NHTSA ID Number: 10898220
I DRIVE THE 2014 GR CHEROKEE WITH THE ELECTRONIC GEAR
SHIFTER THAT HAS BEEN RECALLED FOR THE SHIFTER NOT
ENGAGING ALL OF THE WAY INTO PARK. I HAD THE RECALL 'FIX'
DONE A COUPLE OF MONTHS AGO, BUT THEN FOUND OUT FROM THE
DEALER THAT THE EMERGENCY BRAKE ONLY ENGAGES IF YOU
ATTEMPT TO OPEN ONE OF THE DOORS. ABOUT A WEEK AGO, AFTER
PARALLEL PARKING ON A BUSY CITY STREET, I PUT THE CAR IN PARK
AND REMAINED IN THE CAR FOR ABOUT ANOTHER MINUTE WHILE
FISHING QUARTERS OUT OF MY CUPHOLDER (FOR THE PARKING
METER). I ALL OF A SUDDEN FELT LIKE SOMETHING HIT MY CAR,
LOOKED UP ONLY TO FIND MY CAR HAD ROLLED BACKWARD INTO
THE PARKED CAR BEHIND ME. I HAVE A HUGE BIKE RACK ON THE
BACK OF MY JEEP THAT BLOCKS THE REVERSE CAMERA, SO THE
AUDIBLE SECURITY ALERT IS ALWAYS ON WHEN THE CAR IS IN
REVERSE - THIS ALERT DID NOT COME ON WHILE THE CAR WAS
ROLLING BACKWARD, THEREFORE, THE CAR WAS NOT IN REVERSE,

                                   - 29 -
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19   PageID.33   Page 33 of 46



BUT RATHER NOT IN PARK ALL OF THE WAY. THANKFULLY THERE
WERE NO PEDESTRIANS BEHIND MY CAR, NOR ANY DAMAGE TO
EITHER VEHICLE, HOWEVER, IF A PERSON WOULD HAVE HAD THEIR
BACK TO ME, I WOULD HAVE CRUSHED THEM BETWEEN THE TWO
CARS. MY CAR HAS NOW BEEN AT THE DEALERSHIP FOR 6 DAYS
(SECOND TIME FOR SAME ISSUE) AND I'M DEALING WITH CUSTOMER
SERVICE DEPARTMENTS WITHIN CHRYSLER/JEEP TO RECTIFY THIS
ISSUE SOMEHOW. I WANT EITHER A NEW GEAR SHIFTER THAT IS NOT
ELECTRONIC, OR TO GET OUT OF THIS VEHICLE. THIS GEAR SHIFTER
IS AN ENORMOUS SAFETY HAZARD. I FEEL LIKE I'M GETTING THE RUN-
AROUND, TO SAY THE LEAST, ABOUT A MAJOR RECALL THAT IS THE
AUTO MAKERS FAULT, NOT THE CONSUMER. FOR THE RECORD, I HAVE
BEEN DRIVING APPROXIMATELY 30 YEARS AND TYPICALLY AVERAGE
20-30K MILES/YEAR. I AM CONSULTING A LAWYER AT THIS POINT.

2013 Chrysler 300
Date Complaint Filed: 09/08/2016
Date of Incident: 08/25/2016
Component(s): POWER TRAIN
NHTSA ID Number: 10904633
TL* THE CONTACT OWNS A 2013 CHRYSLER 300. THE CONTACT STATED
THAT THE VEHICLE FAILED TO SHIFT OUT OF PARK. THE VEHICLE WAS
SERVICED PER NHTSA CAMPAIGN NUMBER: 16V240000 (POWER
TRAIN), BUT THE REMEDY FAILED TO REPAIR THE VEHICLE. THE
CONTACT MENTIONED THAT THE FAILURE OCCURRED ON THE SAME
DAY SHORTLY AFTER THE RECALL REPAIR. THE MANUFACTURER
WAS NOTIFIED OF THE FAILURE. THE FAILURE MILEAGE WAS
UNKNOWN.

2012 Chrysler 300
Date Complaint Filed: 10/04/2016
Date of Incident: 10/01/2016
Component(s): POWER TRAIN
NHTSA ID Number: 10913784
TL* THE CONTACT OWNS A 2012 CHRYSLER 300. AFTER ATTEMPTING
TO PLACE THE VEHICLE IN PARK AND EXIT, THE CONTACT
DISCOVERED THAT THE GEAR SHIFT FAILED TO MOVE INTO THE PARK
POSITION AND THE ACCESSORY WARNING INDICATOR ILLUMINATED.
THE CONTACT RECEIVED NOTIFICATION OF NHTSA CAMPAIGN
NUMBER: 16V240000 (POWER TRAIN), BUT THE REMEDY FAILED TO

                                   - 30 -
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19   PageID.34   Page 34 of 46



REPAIR THE VEHICLE. THE VEHICLE WAS DIAGNOSED A SECOND TIME
AND THE TECHNICIAN STATED THAT THE RECEIVING CODE FOR THE
TRANSMISSION WAS NOT UPDATED TO THE COMPUTER. THE VEHICLE
WAS NOT REPAIRED DUE TO THE PART BEING ON BACK ORDER. THE
CONTACT MENTIONED THAT THE ACCESSORY INDICATOR REMAINED
ILLUMINATED AFTER THE RECALL REPAIR. THE MANUFACTURER
WAS MADE AWARE OF THE FAILURE. THE FAILURE MILEAGE WAS
APPROXIMATELY 57,000.

2012 Dodge Charger
Date Complaint Filed: 08/23/2016
Date of Incident: 08/16/2016
Component(s): POWER TRAIN
NHTSA ID Number: 10897869
TL* THE CONTACT OWNS A 2012 DODGE CHARGER. THE CONTACT
STATED THAT THE VEHICLE WAS TAKEN TO THE DEALER WHERE IT
WAS REMEDIED PER NHTSA CAMPAIGN NUMBER: 16V240000 (POWER
TRAIN). ATER LEAVING THE DEALER, THE CHECK ENGINE AND
TRANSMISSION WARNING INDICATORS ILLUMINATED. THE VEHICLE
COULD NOT BE DRIVEN OVER 20 MPH. THE VEHICLE WAS TAKEN BACK
TO THE DEALER, BUT THE DIAGNOSIS WAS UNKNOWN. THE
MANUFACTURER WAS NOTIFIED OF THE ISSUE. THE FAILURE
MILEAGE WAS APPROXIMATELY 30,000.

2013 Dodge Charger
Date Complaint Filed: 09/20/2016
Date of Incident: 08/12/2016
Component(s): POWER TRAIN
NHTSA ID Number: 10908275
TL* THE CONTACT OWNS A 2013 DODGE CHARGER. THE CONTACT
RECEIVED A RECALL NOTIFICATION OF NHTSA CAMPAIGN NUMBER:
16V240000 (POWER TRAIN). THE CONTACT TOOK THE VEHICLE TO THE
DEALER. WHEN THE DEALER TRIED TO REPLACE THE PART, THE
TRANSMISSION CONTROL MODULE CRASHED AND THE ENGINE
STALLED. THE MANUFACTURER WAS MADE AWARE OF THE ISSUE.
THE CONTACT HAD NOT EXPERIENCED A FAILURE. THE
APPROXIMATE FAILURE MILEAGE WAS 17,000.

2012 Dodge Charger
Date Complaint Filed: 10/03/2016

                                   - 31 -
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19          PageID.35    Page 35 of 46



Date of Incident: 08/11/2016
Component(s): POWER TRAIN
NHTSA ID Number: 10911109
TL* THE CONTACT OWNS A 2012 DODGE CHARGER. AFTER THE
VEHICLE WAS REPAIRED PER NHTSA CAMPAIGN NUMBER: 16V240000
(POWER TRAIN), THE CONTACT BEGAN TO EXPERIENCE A FAILURE.
THE CONTACT STATED THAT THE SHIFTER FAILED TO LOCK INTO THE
DESIRED POSITION. THE CONTACT HEARD A LOUD CLONKING NOISE
COMING FROM THE TRANSMISSION. THE DEALER DIAGNOSED THAT
THE REPAIR CAUSED THE TRANSMISSION TO FAIL. THE CONTACT WAS
UNSURE OF THE DETAILS OF THE REPAIR. THE VEHICLE WAS NOT
REPAIRED. THE MANUFACTURER WAS NOT MADE AWARE OF THE
FAILURE. THE FAILURE MILEAGE WAS UNKNOWN.

      77.    Moreover, when effective, the remedy diminishes the functionality of

the Defective Shifter Vehicles. When a driver of a Defective Shifter Vehicle opens

the driver-side door but the car is not in Park, the software fix abruptly places the

vehicle in Park even if the driver is not exiting the vehicle.

      6.     FCA Knew or Should Have Known of the Serious Defect in the
             Defective Shifter Vehicles and That the Defect Could Lead to
             Serious Injury and Death.

      78.    FCA’s knowledge as described in this Complaint is reflected in

internal communications, including memoranda and e-mail, and in reports of other

incidents—including those compiled in the NHTSA database, which FCA

regularly reviews—involving FCA’s vehicles.

      79.    On information and belief, FCA’s knowledge as described in this

Complaint is reflected in Defendant’s compilations and analyses of crash data;




                                         - 32 -
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19        PageID.36    Page 36 of 46



      80.    On information and belief, FCA’s knowledge as described in this

Complaint is reflected in the results of tests conducted by Defendant and others,

including but not limited to failure mode and effects analyses (FMEA), human

factors simulations, pre-release vehicle evaluation tests, computer simulations, and

cost/benefit analyses.

      81.    Upon reasonable inspection and testing of the Defective Shifter

Vehicles, including the Scarso Jeep Grand Cherokee at issue in this case, and each

of the Defective Shifter Vehicles’ components, Defendant knew or should have

known that the Defective Shifter Vehicles, including the Scarso Jeep Grand

Cherokee, were defective and unreasonably susceptible to failure.

      82.    Defendant knew or should have known of the defective design and

manufacture of the Defective Shifter Vehicles, including the Scarso Jeep Grand

Cherokee, and failed to take reasonable corrective steps in curing the defects.

      83.    Defendant had sufficient knowledge, expertise, availability, and

resources to inspect the Defective Shifter Vehicles, including the Scarso Jeep

Grand Cherokee, for defects before sale or lease.

      84.    Defendant failed to properly inspect and confirm the safety of the

Defective Shifter Vehicles, including the Scarso Jeep Grand Cherokee, before

allowing it to enter into the stream of commerce.




                                       - 33 -
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19              PageID.37   Page 37 of 46



      85.        Defendant failed to complete a reasonable inspection of the Defective

Shifter Vehicles, including the Scarso Jeep Grand Cherokee, which would have

revealed the unreasonably high potential for the failure of the Defective ZF Shifter.

      86.        The Defective Shifter Vehicles, including the Scarso Jeep Grand

Cherokee, were manufactured without adopting adequate quality control measures

and while using inappropriate manufacturing procedures.

C.    Damages

      87.        As a result of the Scarso Jeep Grand Cherokee’s failure to keep her

vehicle in Park, Ms. Scarso has suffered numerous medical issues, including, but

not limited to:

            a.      Fractured left leg;
            b.      Constant pain in legs, hips, ribs and back
            c.      Pain while standing
            d.      Paint while sitting;
            e.      Swelling and bruising
            f.      Unwanted weight gain
            g.      Depression
            h.      Nerve damage
            i.      Permanent scarring and disclororation
            j.      Difficulty walking
            k.      Surgery and painful recovery therefrom
            l.      Post traumatic stress disorder
            m.      Nightmares
            n.      Anxiety
            o.      Fear of Driving




                                           - 34 -
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19       PageID.38    Page 38 of 46




                        VI.   VIOLATIONS ALLEGED

                                    COUNT I

            NEGLIGENCE RESULTING IN PERSONAL INJURY

      88.   Plaintiff incorporates and adopts by reference all facts and allegations

contained in the preceding paragraphs as though specifically pled herein.

      89.   FCA, as a designer, manufacturer, and seller of the Scarso Jeep Grand

Cherokee owed Plaintiff a duty to exercise reasonable care to prevent the Scarso

Jeep Grand Cherokee from creating an unreasonable risk of harm to Ms. Scarso, a

person reasonably expected to use the Scarso Jeep Grand Cherokee by FCA and

who did so in a manner which FCA might have reasonably expected.

      90.   The Scarso Jeep Grand Cherokee was defective because FCA failed to

exercise reasonable care in order to prevent the Scarso Jeep Grand Cherokee from

creating an unreasonable risk of harm. FCA’s failures occurred when it

manufactured, designed, engineered, developed, tested, approved, inspected,

repaired, labeled, advertised, promoted, marketed, distributed, wholesaled, and/or

sold the Scarso Jeep Grand Cherokee.

      91.   FCA’s negligent acts include but are not limited to:

            a.     negligently designing the Scarso Jeep Grand Cherokee;

            b.     negligently designing and incorporating, among other
                   components, a defective electronic shifter;

            c.     failing to exercise reasonable care to prevent the Scarso
                   Jeep Grand Cherokee from creating an unreasonable risk

                                       - 35 -
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19       PageID.39    Page 39 of 46



                   of harm to the person or property of one who might
                   reasonably be expected to use the Scarso Jeep Grand
                   Cherokee in a foreseeable manner;

             d.    manufacturing an unsafe product, the Scarso Jeep Grand
                   Cherokee;

             e.    failing to warn the consumer of the risk of harm or injury
                   where a reasonably careful person would have done so
                   under the circumstances;

             f.    failing to incorporate safer alternative designs and
                   formulations during the design and manufacture of the
                   Scarso Jeep Grand Cherokee that were practicable and
                   would have eliminated the unsafe nature of the Scarso
                   Jeep Grand Cherokee without impairing its usefulness;

             g.    failing to adequately test the Scarso Jeep Grand Cherokee
                   before retail sale or lease; and

             h.    failing to adequately inspect, during the manufacture and
                   fabrication, the Scarso Jeep Grand Cherokee.

      92.    FCA knew or should have known in the exercise of reasonable care of

alternative designs that were technologically and economically feasible, which

would have better protected occupants from the negligently designed and

manufactured defects described above, but FCA chose not to incorporate these

alternative designs.

      93.    The risk of rollaway was known or knowable to FCA in light of the

recognized and prevailing scientific and technical knowledge available at the time

of manufacture.




                                       - 36 -
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19         PageID.40   Page 40 of 46



      94.    FCA knew or should have known in the exercise of reasonable care

that (1) the use of the Scarso Jeep Grand Cherokee may be harmful or injurious to

the user, and (2) that risk of harm and injury was not obvious to the user.

      95.    Defendant’s inadequate actions, including its quality-control measures

and inappropriate manufacturing practices and procedures, contributed to the

failure of the Scarso Jeep Grand Cherokee on February 28, 2017, when Ms. Scarso

was attempting to exit the Scarso Jeep Grand Cherokee and the vehicle failed

catastrophically.

      96.    FCA failed to provide adequate warnings or instructions that would

have informed an ordinary user of the specific risk of harm and unapparent risk of

harm involved in any intended or reasonably expected use.

      97.    FCA failed to provide adequate warnings or instructions that would

have informed an ordinary user of the specific and unapparent risk of harm

involved in any failure to properly follow instructions when using the product for

its intended and reasonably expected use.

      98.    As a direct and proximate result of Defendant’s breach of its duties,

Ms. Scarso sustained serious injuries, damages, and losses that were caused by

FCA’s negligence while the Scarso Jeep Grand Cherokee was being used in a

manner FCA should reasonably have expected.




                                        - 37 -
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19         PageID.41    Page 41 of 46




                                     COUNT II

            NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

      99.     Plaintiff incorporates and adopts by reference all facts and allegations

contained in the preceding paragraphs as though specifically pled herein.

      100. FCA knew or should have known in the exercise of reasonable care

that (1) the use of the Scarso Jeep Grand Cherokee may be harmful or injurious to

the user, and (2) that risk of harm and injury was not obvious to the user.

      101. Defendant’s inadequate actions, including its quality-control measures

and inappropriate manufacturing practices and procedures, contributed to the

failure of the Scarso Jeep Grand Cherokee on February 28, 2017, when Ms. Scarso

was attempting to exit the Scarso Jeep Grand Cherokee and the vehicle failed

catastrophically.

      102. FCA failed to provide adequate warnings or instructions that would

have informed an ordinary user of the specific risk of harm and unapparent risk of

harm involved in any intended or reasonably expected use.

      103. FCA failed to provide adequate warnings or instructions that would

have informed an ordinary user of the specific and unapparent risk of harm

involved in any failure to properly follow instructions when using the product for

its intended and reasonably expected use.



                                         - 38 -
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19         PageID.42    Page 42 of 46



        104. As a direct and proximate result of Defendant’s breach of its duties,

Ms. Scarso sustained serious injuries, damages, and losses that were caused by

FCA’s negligence while the Scarso Jeep Grand Cherokee was being used in a

manner FCA should reasonably have expected.

        105. As a result of Defendant’s conduct, Plaintiff suffered severe physical

harm.

        106. As a lessee of the Scarso Jeep Grand Cherokee, Plaintiff was a

forseeable user of the Scarso Jeep Grand Cherokee.

        107. As a result, Plaintiff has suffered physical symptoms including

nightmares, anxiety, fear of driving, and depression.

                                     COUNT III

                  STRICT LIABILITY: PRODUCT LIABILITY
        108. Plaintiff incorporates and adopts by reference all facts and allegations

contained in the preceding paragraphs as though specifically pled herein.

        109. Defendant is an entity engaged in the business of manufacturing,

leasing, and selling vehicles, including the Scarso Jeep Grand Cherokee.

        110. Defendant is an entity that designed, assembled, fabricated, produced,

constructed, prepared and leased the Scarso Jeep Grand Cherokee.

        111. Defendant is a seller who had actual knowledge of a defect in the

Scarso Jeep Grand Cherokee.



                                         - 39 -
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19        PageID.43   Page 43 of 46



      112. Defendant is a seller of the Scarso Jeep Grand Cherokee as it is an

entity and manufacturer engaged in the business of selling or leasing vehicles,

including the Scarso Jeep Grand Cherokee, for resale, use, or consumption.

      113. Defendant leased the Scarso Jeep Grand Cherokee to Ms. Scarso for

her personal use.

      114. The Scarso Jeep Grand Cherokee was placed in the stream of

commerce and reached Ms. Scarso without substantial change in the condition in

which it was manufactured.

      115. The Scarso Jeep Grand Cherokee was defective. These defects are

outlined throughout this Complaint, but include the design and provision of a

dangerous, defective shifter.

      116. Under entirely foreseeable and predictable operating conditions, such

as those of Ms. Scarso’s at the time of the Scarso Jeep Grand Cherokee's failure,

the Scarso Jeep Grand Cherokee should not fail.

      117. When the Scarso Jeep Grand Cherokee unexpectedly failed, it did so

as a result of the design defects that existed within the Scarso Jeep Grand Cherokee

at the time it was manufactured.

      118. Defendant knew or should have known of the defective design of the

Scarso Jeep Grand Cherokee and that the Scarso Jeep Grand Cherokee was

unreasonably dangerous.


                                       - 40 -
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19          PageID.44   Page 44 of 46



      119. Because of the Scarso Jeep Grand Cherokee’s defects, the Scarso Jeep

Grand Cherokee was unreasonably dangerous to Ms. Scarso, a person reasonably

expected to use or be affected by the Scarso Jeep Grand Cherokee.

      120. The Scarso Jeep Grand Cherokee was unreasonably dangerous

because of a defect in its design that created an unreasonable risk of harm to

persons or property that would not ordinarily be expected.

      121. The Scarso Jeep Grand Cherokee was unreasonably dangerous

because of a defect in its design that created an unreasonable risk of harm to

persons or property not outweighed by the benefits to be achieved by such design.

      122. Even when the Scarso Jeep Grand Cherokee and ZF Shifter perform

exactly as intended by FCA, the vehicle is unreasonably dangerous.

      123. The Scarso Jeep Grand Cherokee was defective at the time Defendant

sold it or when it left Defendant's control.

      124. As a direct and proximate result of the defect in the Scarso Jeep Grand

Cherokee's design and manufacture, Ms. Scarso has sustained injuries and damages

as described in this complaint.

                             REQUEST FOR RELIEF

      WHEREFORE, Plaintiff prays for judgment against Defendant FCA in an

amount to be determined by the trier of fact for their losses, damages, and harms,

economic and non-economic, for punitive and statutory damages, and for all costs,



                                         - 41 -
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19          PageID.45   Page 45 of 46



attorneys fees, expert witness fees, filing fees, pre- and post-judgment interest, and

such other further relief as the Court may deem appropriate, just, and proper.

                          DEMAND FOR JURY TRIAL

      Plaintiff demands a jury trial for all claims so triable.




DATED: February 13, 2019                Respectfully submitted,


                                        HAGENS BERMAN SOBOL SHAPIRO
                                        LLP

                                        /s/    Jason Zweig
                                        Jason Zweig
                                        555 Fifth Avenue
                                        Suite 1700
                                        New York, NY 10017
                                        jasonz@hbsslaw.com

                                        Steve W. Berman
                                        Thomas E. Loeser
                                        1301 Second Ave., Suite 2000
                                        Seattle, WA 98101
                                        Telephone: (206) 623-7292
                                        Facsimile: (206) 623-0594
                                        steve@hbsslaw.com
                                        toml@hbsslaw.com

                                        Robert B. Carey
                                        11 W. Jefferson St, Suite 1000
                                        Phoenix, AZ, 85003
                                        Telephone: (602) 840-5900
                                        Facsimile: (206) 840-3012
                                        rob@hbsslaw.com




                                         - 42 -
Case 2:19-cv-10609-DML-DRG ECF No. 1 filed 03/04/19    PageID.46   Page 46 of 46



                                   Christopher R. Pitoun
                                   301 N. Lake Avenue, Suite 920
                                   Pasadena, CA 91101
                                   Telephone: (213) 330-7150
                                   Facsimile: (213) 623-0594
                                   christopherp@hbsslaw.com

                                   Attorneys for Plaintiff




                                   - 43 -
